Citation Nr: 0020800	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  99-00 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for coronary artery 
disease with status post coronary artery bypass graft, as 
secondary to tobacco use in service

2. Entitlement to macular degeneration, as secondary to 
tobacco use in service.

3. Entitlement to chronic obstructive pulmonary disease, as 
secondary to tobacco use in service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
October 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana.


REMAND

The Board notes that, in his substantive appeal received at 
the RO in January 1999, the veteran requested a hearing at 
his home, before a hearing officer.  There is nothing in the 
record to show that the RO responded to the veteran's hearing 
request, and the case was certified to the Board on a March 
1999 Certification of Appeal (VA Form 8).  In April 1999, the 
Board contacted the veteran to clarify his hearing request.  
In May 1999, the veteran indicated that he wished to be 
scheduled for a hearing before a hearing officer, but that he 
wished the hearing to be held at his home address.  He 
reported that he could not drive to Indianapolis to attend a 
hearing.  VA is unable to conduct a hearing at the veteran's 
home as he requested.  However, due process requires that the 
veteran's appeal be remanded to the RO so that a hearing at 
the RO can be scheduled prior to further review by the Board.  
In addition, the veteran should be informed of alternative 
methods to support his claim, should he not be able to appear 
at the RO for the hearing.  

Accordingly, this appeal is REMANDED to the RO for the 
following actions:

1. The RO should schedule the veteran for 
a personal hearing by a hearing 
officer, on the issues listed on the 
title page of this decision.  The 
veteran should also be informed of his 
right to submit additional medical 
evidence or written statements to be 
included in the record concerning his 
appeal, should he be unable to appear 
at the RO.   If the hearing is held, a 
copy of the transcript of this hearing 
should be incorporated into the claims 
file.  Appropriate time should be 
allowed for the veteran to submit any 
additional evidence.  

2. Thereafter, the RO should undertake 
any further development so indicated 
by the record, and then readjudicate 
the claims for entitlement to service 
connection for coronary heart disease 
with status post coronary artery 
bypass graft, macular degeneration and 
chronic obstructive pulmonary disease, 
as secondary to tobacco use in 
service.




If any determination remains unfavorable to the veteran, the 
RO should furnish the veteran and his representative a 
supplemental statement of the case, and provide an 
opportunity for the veteran and his representative to respond 
before the case is returned to the Board for further 
appellate review.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




